Exhibit 10.159C
Purchase Agreement No. 1980
between
The Boeing Company
and
American Airlines, Inc.
____________________
          This Purchase Agreement No. 1980 dated as of October 31, 1997 between
The Boeing Company and American Airlines, Inc. relating to the purchase and sale
of Model 777 Aircraft hereby expressly incorporates by reference all of the
terms and conditions of the AGTA.
Article 1. Quantity, Model and Description.
          Boeing will manufacture and sell to Customer, and Customer will
purchase, the Aircraft conforming to the Detail Specification, all in accordance
with the terms of this Purchase Agreement. The quantity of Aircraft is specified
in the applicable Table 1, 2, or 3 attached hereto and made a part hereof for
all purposes.
Article 2. Delivery Schedule.
          The Scheduled Delivery Months of the Aircraft are as listed in the
attached Tables 1, 2, or 3.
Article 3. Price.
          3.1 Basic Price. The Aircraft Basic Price (subject to escalation in
accordance with the applicable provisions of the Purchase Agreement) for each
Aircraft is listed in the applicable Table 1, 2, or 3.
          3.2 Advance Payment Base Price. The Advance Payment Base Price for
each Aircraft is listed in the applicable Table 1, 2, or 3.
          3.3 Aircraft and Advance Payment Price Components. The components of
the Aircraft Basic Price and the calculation of the Advance Payment Base Prices
for the Aircraft are listed in the applicable Table 1, 2, or 3.
P.A. No. 1980
SA 20

1



--------------------------------------------------------------------------------



 



Article 4. Payment.
          4.1 Deposit. Boeing acknowledges receipt of a Deposit or Proposal
Deposit as applicable for each Aircraft.
          4.2 Advance Payments. Customer will make Advance Payments to Boeing in
the amount of 35% of the Advance Payment Base Price of each Aircraft in
accordance with the payment schedule set forth in the attached applicable Table
1, 2, or 3, beginning with a payment of 1%, less the Deposit, on the date of
full execution of this Purchase Agreement. Additional Advance Payments for each
Aircraft are due on the first business day of the months and in the amounts
listed in the attached applicable Table 1, 2, or 3.
          4.3 Advance Payments Due. For any Aircraft whose Scheduled Delivery
Month is less than 24 months from the date of this Purchase Agreement, the total
amount of Advance Payments due upon the date of full execution of this Purchase
Agreement will include all Advance Payments which are or were due on or before
that date in accordance with the Advance Payment schedule set forth in the
attached applicable Table 1, 2, or 3.
          4.4 Payment of Balance. Customer will pay the balance of the Aircraft
Price of each Aircraft, less the total amount of Advance Payments and Deposits
received by Boeing for such Aircraft, at delivery in accordance with the terms
and conditions of the Purchase Agreement.
Article 5. Miscellaneous.
          5.1 Aircraft Information Table. Tables 1, 2, and 3 contain and
consolidate information contained in Articles 1, 2 and 3 of this Purchase
Agreement with respect to (i) quantity of Aircraft, (ii) applicable Detail
Specification, (iii) Scheduled Delivery Months, (iv) Aircraft Basic Price,
(v) applicable escalation factors, (vi) Advance Payment Base Prices, and
(vii) Advance Payments and their schedules.
          5.2 Aircraft Configuration. The applicable Exhibit A to this Purchase
Agreement contains the configuration information for the Aircraft including the
Detail Specification and Optional Features.
          5.3 Aircraft Delivery Requirements and Responsibilities. Exhibit B to
this Purchase Agreement contains certain documentation and approval
responsibilities of Customer and Boeing.
          5.4 Defined Terms. Exhibit C to this Purchase Agreement contains
certain defined terms used in the AGTA or elsewhere in this Purchase Agreement.
All capitalized terms used in this Purchase Agreement but not otherwise defined
shall have the meaning set forth in Exhibit C to this Purchase Agreement or
elsewhere in this Purchase Agreement.
P.A. No. 1980
SA 20

2



--------------------------------------------------------------------------------



 



          5.5 BFE Variables. The applicable Supplemental Exhibit BFE1 to this
Purchase Agreement contains vendor selection dates, on-dock dates and other
variables applicable to the Aircraft pursuant to the BFE Provisions Document.
          5.6 Customer Support Variables. The applicable Supplemental
Exhibit CS1 to this Purchase Agreement contains the variable information
applicable to goods and services furnished by Boeing in support of the Aircraft
pursuant to the Customer Support Document.
          5.7 SLP Components. Supplemental Exhibit SLP1 to this Purchase
Agreement lists the airframe, landing gear and other components covered by the
Service Life Policy for the Aircraft as defined in Part 3 of the Product
Assurance Document.
          5.8 Engine Escalation Variables. The applicable Supplemental Exhibits
EE1 to this Purchase Agreement contain the applicable escalation formula,
warranty, and patent indemnity for the Engines.
          5.9 Negotiated Agreement; Entire Agreement. This Purchase Agreement
including, without limitation, the provisions of Article 8 of the AGTA relating
to indemnification and insurance, and Section 11 of Part 2 of the Product
Assurance Document relating to DISCLAIMER AND RELEASE and EXCLUSION OF
CONSEQUENTIAL AND OTHER DAMAGES has been the subject of discussion and
negotiation and is understood by the parties. The Aircraft Price and other
agreements of the parties stated in this Purchase Agreement were arrived at in
consideration of such provisions. This Purchase Agreement contains the entire
agreement between the parties and supersedes all previous proposals,
understandings, commitments or representations whatsoever, oral or written, and
may be changed only in writing signed by authorized representatives of the
parties.
* * * * * * * * * * * * * * * *
DATED AS OF THE DATE FIRST ABOVE WRITTEN

                      AMERICAN AIRLINES, INC.       THE BOEING COMPANY    
 
                   
By
 
 
      By  
 
   
Its
 
 
      Its  
 
   

P.A. No. 1980
SA 20

3